UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Manuel Hidalgo, on behalf of himself and all                                      7/8/2021
 others similarly situated,

                                Plaintiff,                   1:21-cv-02560 (SDA)

                    -against-                                ORDER

 Doe Defendant Corp., d/b/a Tavola, et al.,

                                Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       This case contains claims under the Fair Labor Standards Act. On June 25, 2021 an Order

was issued on the parties’ consent referring disposition of this matter to the undersigned

pursuant to 28 U.S.C. § 636(c). (ECF No. 16.) In filings dated July 4 and July 5, 2021, the parties

submitted their proposed settlement agreement and related papers. (ECF Nos. 18 & 20.) Having

reviewed the proposed settlement, the Court finds that it is fair and reasonable. See Cheeks v.

Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). The settlement is approved.

       Accordingly, this action is dismissed with prejudice and without costs except as may be

stated in the settlement agreement. The Court will retain jurisdiction to enforce the settlement

agreement. The Clerk is respectfully requested to close the case.

SO ORDERED.

DATED:         New York, New York
               July 8, 2021

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
